Mr. Justice Leech delivered the opinion of the court: The claimant in this case filed his declaration on December 9, 1926, and asks an award on account of injuries sustained by him on April 16, 1926, he, being superintendent of the State Honor Farm at Statesville, stopped a team of runaway horses, driven by a convict. The horses were hitched to a hay rack, picking up loose boards about the yard near the office. The horses becoming frightened and with no one . controlling them ran away and headed south towards the barn. Mr. Reichert saw the runaway and attempting to stop the team was pinned between the barn and the hay rack. Various other employees and inmates,- seeing the accident, hurried up and released Mr. Reichert, who was then taken to the hospital. His injuries consisted of a fracture of the right shoulder, a laceration of the muscles and ligaments of that shoulder; two ribs on the right side were fractured, and his right arm has become somewhat disabled. To the declaration filed, the Attorney General of the State of Illinois has filed a demurrer, which, as a matter of law, is sustained. It appears to us that the claimant in this case unnecessarily placed himself in a position of danger. It does not appear that he has any permanent injuries, and there is no claim presented for loss of time or for medical services, so it is presumed that these have been compensated for, consequently, no award is made.